Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Response to Arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but moot because of the new ground of rejections.  Applicant argues that cited references failed to disclose building an affinity model for the user in accordance with the user data, wherein the user data comprises information defining one or more affinity groups of the user; estimating an affinity of the user for the anchor media item, based at least in part on the affinity model; forming a personalized media item to increase the affinity of the user for the anchor media item.

However, Karafin et al disclose a system using AI model  to determine  preferences or affinity  associated with a group of users  in order to personalize video contents  based on the preferences as disclosed in para.0148;0132;0167. This action is made non-final.
                                            Request for continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 
                                              Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4; 6-8; 38-41; 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiser (US.Pub.No.20130014159) in view of Shaburov (US.Pat.No.11089238) and  Belyaev (US.Pub.No.20150020106) and Karafin (US.Pub.No.20210060405).

Regarding claim 1, WISER et al disclose a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising(see fig.6 representing a receiver controller 601 with content storage 607; 0125);

 receiving an anchor media item(receiving linear content originating from the content operation center 501 via broadcast or unicast transmission, and receiving linear content from a preexisting content transmission source. Each broadcast tuner 605 may capture nonlinear and linear content as directed by the PDP Module 610, 0123);

 receiving social network information of a user(a particular user of the social network may show other users what specific content the particular user has recently viewed, 0231; relevant information for a viewer not only includes basic viewer information such as viewer's name, age, gender, account information, and so forth, but also includes links to that viewer's account on third party social networks, 0278);

creating a profile for the user based on user data comprising the social network information of the user(By associating a profile on the receiver controller/STB with a profile on a social network, 0231; a profile can be created for each viewer or user and the viewer or user's individual preference is identified, 0148);

modifying the anchor media item using the profile for the user to personalize the anchor media item for the user (the receiver controller/STB may be able to filter, retrieve, and/or capture relevant advertisements personalized to sports cars and present these advertisements/promotions to the user to help the user in making a purchase. In some embodiments, association may be made between the Internet profile on the computer and the receiver controller/STB, 0264; 0099; 0248; 0251;0077;0148);

presenting the personalized media item over a network to a user device associated with the user(the UI may include a default interface containing a set of contents personalized for the particular viewer navigating the UI.,0268; 0279-0280);

detecting a response to the personalized media item by the user following the presenting the personalized media item to the user(measured by viewers' response and interactions with the ads. For example, tracking of viewer's explicit reaction to ads such as in the form of user initiated click-thru to explore or expand an ad or to learn more is considered a favorable impression whereas fast forwarding may be considered less favorable,0115;0254;0335).

But did not explicitly disclose wherein the anchor media item comprises a video file, wherein the modifying comprises: identifying an anchor face in the video file, and mapping a face from the profile for the user to the anchor face, wherein the face from the profile for the user comprises a composite face formed from a plurality of face images; and updating the profile for the user responsive to detecting the response; building an affinity model for the user in accordance with the user data, wherein the user data comprises information defining one or more affinity groups of the user; estimating an affinity of the user for the anchor media item, based at least in part on the affinity model; forming a personalized media item to increase the affinity of the user for the anchor media item.

However,  Shaburov et al disclose wherein the anchor media item comprises a video file, wherein the modifying comprises: identifying an anchor face in the video file, and mapping a face from the profile for the user to the anchor face, wherein the face from the profile for the user comprises a composite face formed from a plurality of face images(with Shaburov, the face of an actor can be replaced by a face of a friend the users or the face of the an actor can be replaced by a face of a user; col.5, lines 27-37+; col.8, lines 45-50+).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of  Shaburov to modify Wiser by proving option to replace  face of an actor by a face of a user for the purpose of improving viewing experiences of the users accordingly.

And  Belyaev et al disclose updating the profile for the user responsive to detecting the response(video content can be updated dynamically for any given scheduled time of viewing via a particular personalized channel based on updated user profile data, which includes preferences, and behavioral data that represents user control inputs related to video content (e.g., search term(s), a video purchase, a video upload/download, a video viewed, a website video viewed, a subscription service add, a stored syndicated feed identifier, and/or the like),0032-0033).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Belyaev to modify Wiser and Shaburov  by updating viewer profile for the purpose of monitoring preferences of the user accordingly.

And Karafin et al disclose building an affinity model for the user in accordance with the user data, wherein the user data comprises information defining one or more affinity groups of the user; estimating an affinity of the user for the anchor media item, based at least in part on the affinity model; forming a personalized media item to increase the affinity of the user for the anchor media item(the AI model may determine a viewer enjoys seeing holographic content in which a performer wears a bow tie. The AI model may determine the preference based on a group of viewer's positive reactions or responses to previously viewed holographic content including a bow-tie wearing actor. That is, the AI model may create holographic content personalized to a set of viewers according to the learned preferences of those viewers,0148;0132;0167 ).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Karafin to modify Wiser and Shaburov and  Belyaev by applying preferences or affinity associated with a group of users of Karafin to  Wiser and Shaburov and  Belyaev  resulting in building an affinity model for the user in accordance with the user data, wherein the user data comprises information defining one or more affinity groups of the user; estimating an affinity of the user for the anchor media item, based at least in part on the affinity model; forming a personalized media item to increase the affinity of the user for the anchor media item for the purpose of personalizing contents accordingly.

Regarding claim 2, Wiser et al disclose  wherein the operations further comprise: reusing the profile for the user to modify a subsequent media item, forming a subsequent personalized media item; and presenting the subsequent personalized media item to the user device associated with the user( with Wiser, user profile can be repeated or reused in order to recommend subsequent customized contents to the users; viewer profile is repeated for interaction events while the viewer is operating the receiver controller,0223; the receiver controllers/STBs 117 send information about viewers' respective viewing behavior to the PDP system 107, which in turn, can data mine this information and make recommendations about novel programming content that can be introduced to the viewers according to their individual preferences,0081;0212; displaying at least another portion of the customized advertising content prior to and after the displaying of the plurality of audio and visual programming content,0514;0269).

Regarding claim 3, Wiser et al disclose wherein the operations further comprise: receiving the subsequent media item from an anchor data marketplace; modifying the subsequent media item using the social network information of the user to personalize the subsequent media item for the user, forming the subsequent personalized media item; and presenting the subsequent personalized media item over the network to the user device(a newly acquired show has been acquired by the content delivery system and is ready for distribution to receiver controllers. Program planning personnel may instruct the system to accommodate and highlight this newly acquired show to viewers via the programming interface 106,0073; relevant information for a viewer not only includes basic viewer information such as viewer's name, age, gender, account information, and so forth, but also includes links to that viewer's account on third party social networks,0278;0231;0514).

Regarding claim 4, Wiser et al disclose  wherein the operations further comprise: retrieving a plurality of anchor media items including the anchor media item from an anchor data marketplace; and determining respective affinities between the user and respective anchor media items of the plurality of anchor media items(a plurality of audio and visual programming content for transmission to a receiver controller/STB is separated into at least a first and a second portion, based on at least one of demand by viewers for the plurality of audio and visual programming content and the amount of bandwidth available for the broadcast,0136-0137; contents that rank below a certain affinity threshold will not be displayed. For example, the contents may be presented in order from highest preference rating to the lowest or cutoff preference rating. These contents may include recorded TV shows, recorded movies, programs that are being broadcast live when the viewer is currently making the selection, 0295-0296; 0103; 0268; 0278).

Regarding claim 6, Wiser et al disclose  wherein the receiving the social network information of the user comprises: receiving information about social media activity of the user; and receiving information about online activity of the user(this may be accomplished through the use of cookies residing in the browser's cookie cache to build a user or viewer or household's "internet profile" This user or viewer or household's "internet profile" is then used as input into advertising campaigns run on the receiver controller/STB. In some embodiments, no programs specifically associated with the computer, used by the user or viewer or members of the household, specifically for the purpose of communicating the "internet profile" is necessary. Instead servers, including but not limited to advertising network servers, on the Internet would monitor the user's or household's web behavior such as websites visited through the use of cookies residing in the browser's cookie cache, 0265; 0115; 0278; 0286).

Regarding claim 7, Wiser et al disclose wherein the video file is received from an anchor data marketplace(the receiver controller/STB 117 is configured to capture or to receive internet content including audio and video information directly from the internet, including but not limited to websites, such as YouTube.TM. and Google Video etc.,0082).

Regarding claim 8, Wiser et al disclose wherein the composite faces is formed from images of faces of online acquaintances of the users(viewer profile includes all relevant information about that viewer and all preferences for that viewer. In some embodiments, relevant information for a viewer not only includes basic viewer information such as viewer's name, age, gender, account information, and so forth, but also includes links to that viewer's account on third party social networks,0278;0286).

Regarding claim 38, Wiser and Shaburov  and Karafin  et al did not explicitly disclose  wherein the operations further comprise updating the profile for the user responsive to detecting the response.

However,  Belyaev et al disclose wherein the operations further comprise updating the profile for the user responsive to detecting the response(video content can be updated dynamically for any given scheduled time of viewing via a particular personalized channel based on updated user profile data, which includes preferences, and behavioral data that represents user control inputs related to video content (e.g., search term(s), a video purchase, a video upload/download, a video viewed, a website video viewed, a subscription service add, a stored syndicated feed identifier, and/or the like),0032-0033).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Belyaev to modify Wiser and Shaburov and  Karafin by updating viewer profile for the purpose of monitoring preferences of the user accordingly.

Regarding claim 39, Wiser et al disclose  a device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising(see fig.6 representing a receiver controller 601 with content storage 607; 0125);

 receiving an anchor media item(receiving linear content originating from the content operation center 501 via broadcast or unicast transmission, and receiving linear content from a preexisting content transmission source. Each broadcast tuner 605 may capture nonlinear and linear content as directed by the PDP Module 610, 0123);

receiving information of a user regarding online activity of the user(a particular user of the social network may show other users what specific content the particular user has recently viewed, 0231; relevant information for a viewer not only includes basic viewer information such as viewer's name, age, gender, account information, and so forth, but also includes links to that viewer's account on third party social networks, 0278); 

creating a profile for the user based on user data comprising the information(By associating a profile on the receiver controller/STB with a profile on a social network, 0231; a profile can be created for each viewer or user and the viewer or user's individual preference is identified, 0148);

modifying the anchor media item using the profile for the user to personalize the anchor media item for the user(the receiver controller/STB may be able to filter, retrieve, and/or capture relevant advertisements personalized to sports cars and present these advertisements/promotions to the user to help the user in making a purchase. In some embodiments, association may be made between the Internet profile on the computer and the receiver controller/STB, 0264; 0099; 0248; 0251);

presenting the personalized media item over a network to a user device associated with the user; detecting a response to the personalized media item by the user following the presenting the personalized media item to the user(the UI may include a default interface containing a set of contents personalized for the particular viewer navigating the UI.,0268; 0279-0280; measured by viewers' response and interactions with the ads. For example, tracking of viewer's explicit reaction to ads such as in the form of user initiated click-thru to explore or expand an ad or to learn more is considered a favorable impression whereas fast forwarding may be considered less favorable,0115;0254;0335); 

reusing the profile for the user to modify a subsequent media item, forming a subsequent personalized media item; and presenting the subsequent personalized media item to the user device associated with the user(with Wiser, user profile can be repeated or reused in order to recommend subsequent customized contents to the users; viewer profile is repeated for interaction events while the viewer is operating the receiver controller,0223; the receiver controllers/STBs 117 send information about viewers' respective viewing behavior to the PDP system 107, which in turn, can data mine this information and make recommendations about novel programming content that can be introduced to the viewers according to their individual preferences,0081;0212; displaying at least another portion of the customized advertising content prior to and after the displaying of the plurality of audio and visual programming content,0514;0269).

But did not explicitly disclose wherein the anchor media item comprises a video file, wherein the modifying comprises: identifying an anchor face in the video file, and mapping a face from the profile for the user to the anchor face, wherein the face from the profile for the user comprises a composite face formed from a plurality of face images; updating the profile for the user responsive to detecting the response; building an affinity model for the user in accordance with the user data, wherein the user data comprises information defining one or more affinity groups of the user; estimating an affinity of the user for the anchor media item, based at least in part on the affinity model; forming a personalized media item to increase the affinity of the user for the anchor media item.

However, Shaburov et al disclose wherein the anchor media item comprises a video file, wherein the modifying comprises: identifying an anchor face in the video file, and mapping a face from the profile for the user to the anchor face, wherein the face from the profile for the user comprises a composite face formed from a plurality of face images(with Shaburov, the face of an actor can be replaced by a face of a friend the users or the face of the an actor can be replaced by a face of a user; col.5, lines 27-37+; col.8, lines 45-50+).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Shaburov to modify Wiser by proving option to replace  face of an actor by a face of a user for the purpose of improving viewing experiences of the users accordingly.

And  Belyaev et al disclose updating the profile for the user responsive to detecting the response (video content can be updated dynamically for any given scheduled time of viewing via a particular personalized channel based on updated user profile data, which includes preferences, and behavioral data that represents user control inputs related to video content (e.g., search term(s), a video purchase, a video upload/download, a video viewed, a website video viewed, a subscription service add, a stored syndicated feed identifier, and/or the like),0032-0033).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Belyaev to modify Wiser and Shaburov by updating viewer profile for the purpose of monitoring preferences of the user accordingly.

And Karafin et al disclose building an affinity model for the user in accordance with the user data, wherein the user data comprises information defining one or more affinity groups of the user; estimating an affinity of the user for the anchor media item, based at least in part on the affinity model; forming a personalized media item to increase the affinity of the user for the anchor media item(the AI model may determine a viewer enjoys seeing holographic content in which a performer wears a bow tie. The AI model may determine the preference based on a group of viewer's positive reactions or responses to previously viewed holographic content including a bow-tie wearing actor. That is, the AI model may create holographic content personalized to a set of viewers according to the learned preferences of those viewers,0148;0132;0167).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Karafin to modify Wiser and Shaburov and  Belyaev by applying preferences or affinity associated with a group of users of Karafin to  Wiser and Shaburov and  Belyaev  resulting in building an affinity model for the user in accordance with the user data, wherein the user data comprises information defining one or more affinity groups of the user; estimating an affinity of the user for the anchor media item, based at least in part on the affinity model; forming a personalized media item to increase the affinity of the user for the anchor media item for the purpose of personalizing contents accordingly.

Regarding claim 40, Wiser et al disclose wherein the operations further comprise: receiving the subsequent media item from an anchor data marketplace; modifying the subsequent media item using the information of the user to personalize the subsequent media item for the user, forming the subsequent personalized media item; and presenting the subsequent personalized media item over the network to the user device(a newly acquired show has been acquired by the content delivery system and is ready for distribution to receiver controllers. Program planning personnel may instruct the system to accommodate and highlight this newly acquired show to viewers via the programming interface 106,0073; relevant information for a viewer not only includes basic viewer information such as viewer's name, age, gender, account information, and so forth, but also includes links to that viewer's account on third party social networks,0278;0231;0514).

Regarding claim 41, Wiser et al disclose wherein the operations further comprise: retrieving a plurality of anchor media items including the anchor media item from an anchor data marketplace; and determining respective affinities between the user and respective anchor media items of the plurality of anchor media items(a plurality of audio and visual programming content for transmission to a receiver controller/STB is separated into at least a first and a second portion, based on at least one of demand by viewers for the plurality of audio and visual programming content and the amount of bandwidth available for the broadcast,0136-0137; contents that rank below a certain affinity threshold will not be displayed. For example, the contents may be presented in order from highest preference rating to the lowest or cutoff preference rating. These contents may include recorded TV shows, recorded movies, programs that are being broadcast live when the viewer is currently making the selection, 0295-0296; 0103; 0268; 0278).

Regarding claim 43, Wiser et al disclose wherein the information of the user comprises information regarding social media activity of the user(this may be accomplished through the use of cookies residing in the browser's cookie cache to build a user or viewer or household's "internet profile" This user or viewer or household's "internet profile" is then used as input into advertising campaigns run on the receiver controller/STB. In some embodiments, no programs specifically associated with the computer, used by the user or viewer or members of the household, specifically for the purpose of communicating the "internet profile" is necessary. Instead servers, including but not limited to advertising network servers, on the Internet would monitor the user's or household's web behavior such as websites visited through the use of cookies residing in the browser's cookie cache, 0265; 0115; 0278; 0286).

Regarding claim 44, Wiser et al disclose wherein the composite face is formed from images of faces of online acquaintances of the user( UI 2800 will display a list of friends in that viewer's social network account who have similarly associated their viewer profiles to the social network account,0286;0347;0231).

Claim 33-35; 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiser (US.Pub.No.20130014159) in view of Shaburov  (US.Pat.No.11089238) and Karafin (US.Pub.No.20210060405).

Regarding claim 33, Wiser et al disclose a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: retrieving a plurality of anchor media items from an anchor data marketplace(see fig.6 representing a receiver controller 601 with content storage 607; 0125);

determining respective affinities between a user and respective anchor media items of the plurality of anchor media items(contents that rank below a certain affinity threshold will not be displayed. For example, the contents may be presented in order from highest preference rating to the lowest or cutoff preference rating. These contents may include recorded TV shows, recorded movies, programs that are being broadcast live when the viewer is currently making the selection, 0295-0296; 0103; 0268; 0278);

 receiving social network information of the user(receiving linear content originating from the content operation center 501 via broadcast or unicast transmission, and receiving linear content from a preexisting content transmission source. Each broadcast tuner 605 may capture nonlinear and linear content as directed by the PDP Module 610, 0123; a particular user of the social network may show other users what specific content the particular user has recently viewed, 0231; relevant information for a viewer not only includes basic viewer information such as viewer's name, age, gender, account information, and so forth, but also includes links to that viewer's account on third party social networks, 0278);

 creating a profile for the user based on user data comprising the social network information of the user(By associating a profile on the receiver controller/STB with a profile on a social network, 0231; a profile can be created for each viewer or user and the viewer or user's individual preference is identified, 0148);

 modifying an anchor media item of the plurality of anchor media items, using the profile for the user to personalize the anchor media item for the user(the receiver controller/STB may be able to filter, retrieve, and/or capture relevant advertisements personalized to sports cars and present these advertisements/promotions to the user to help the user in making a purchase. In some embodiments, association may be made between the Internet profile on the computer and the receiver controller/STB, 0264; 0099; 0248; 0251;0077;0148);

presenting the personalized media item over a network to a user device associated with the user(the UI may include a default interface containing a set of contents personalized for the particular viewer navigating the UI.,0268; 0279-0280);

 detecting a response to the personalized media item by the user following the presenting the personalized media item to the user(measured by viewers' response and interactions with the ads. For example, tracking of viewer's explicit reaction to ads such as in the form of user initiated click-thru to explore or expand an ad or to learn more is considered a favorable impression whereas fast forwarding may be considered less favorable,0115;0254;0335).

 But did not explicitly disclose wherein the anchor media item comprises a video file, wherein the modifying comprises: identifying an anchor face in the video file, and mapping a face from the profile for the user to the anchor face, wherein the face from the profile for the user comprises a composite face formed from a plurality of face images; building an affinity model for the user in accordance with the user data, wherein the user data comprises information defining one or more affinity groups of the user; estimating an affinity of the user for the anchor media item, based at least in part on the affinity model; forming a personalized media item to increase the affinity of the user for the anchor media item.

However, Shaburov  et al disclose wherein the anchor media item comprises a video file, wherein the modifying comprises: identifying an anchor face in the video file, and mapping a face from the profile for the user to the anchor face, wherein the face from the profile for the user comprises a composite face formed from a plurality of face images (with Shaburov, the face of an actor can be replaced by a face of a friend the users or the face of the an actor can be replaced by a face of a user; col.5, lines 27-37+; col.8, lines 45-50+).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Shaburov to modify Wiser by proving option to replace  face of an actor by a face of a user for the purpose of improving viewing experiences of the users accordingly.

And Karafin et al disclose building an affinity model for the user in accordance with the user data, wherein the user data comprises information defining one or more affinity groups of the user; estimating an affinity of the user for the anchor media item, based at least in part on the affinity model; forming a personalized media item to increase the affinity of the user for the anchor media item(the AI model may determine a viewer enjoys seeing holographic content in which a performer wears a bow tie. The AI model may determine the preference based on a group of viewer's positive reactions or responses to previously viewed holographic content including a bow-tie wearing actor. That is, the AI model may create holographic content personalized to a set of viewers according to the learned preferences of those viewers,0148;0132;0167 ).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Karafin  to modify Wiser and Shaburov and  Belyaev by applying preferences or affinity associated with a group of users of Karafin to  Wiser and Shaburov and  Belyaev  resulting in building an affinity model for the user in accordance with the user data, wherein the user data comprises information defining one or more affinity groups of the user; estimating an affinity of the user for the anchor media item, based at least in part on the affinity model; forming a personalized media item to increase the affinity of the user for the anchor media item for the purpose of personalizing contents accordingly.


Regarding claim 34, Wiser et al disclose wherein the operations further comprise: reusing the profile for the user to modify a subsequent media item, forming a subsequent personalized media item; and presenting the subsequent personalized media item to the user device associated with the user(with Wiser, user profile can be repeated or reused in order to recommend subsequent customized contents to the users; viewer profile is repeated for interaction events while the viewer is operating the receiver controller,0223; the receiver controllers/STBs 117 send information about viewers' respective viewing behavior to the PDP system 107, which in turn, can data mine this information and make recommendations about novel programming content that can be introduced to the viewers according to their individual preferences,0081;0212; displaying at least another portion of the customized advertising content prior to and after the displaying of the plurality of audio and visual programming content,0514;0269).

Regarding claim 35, Wiser et al disclose wherein the operations further comprise: receiving the subsequent media item from an anchor data marketplace; modifying the subsequent media item using the social network information of the user to personalize the subsequent media item for the user, forming the subsequent personalized media item; and presenting the subsequent personalized media item over the network to the user device(a newly acquired show has been acquired by the content delivery system and is ready for distribution to receiver controllers. Program planning personnel may instruct the system to accommodate and highlight this newly acquired show to viewers via the programming interface 106,0073; relevant information for a viewer not only includes basic viewer information such as viewer's name, age, gender, account information, and so forth, but also includes links to that viewer's account on third party social networks,0278;0231;0514).

Regarding claim 37, Wiser et al disclose wherein the receiving the social network information of the user comprises: receiving information about social media activity of the user; and receiving information about online activity of the user(this may be accomplished through the use of cookies residing in the browser's cookie cache to build a user or viewer or household's "internet profile" This user or viewer or household's "internet profile" is then used as input into advertising campaigns run on the receiver controller/STB. In some embodiments, no programs specifically associated with the computer, used by the user or viewer or members of the household, specifically for the purpose of communicating the "internet profile" is necessary. Instead servers, including but not limited to advertising network servers, on the Internet would monitor the user's or household's web behavior such as websites visited through the use of cookies residing in the browser's cookie cache, 0265; 0115; 0278; 0286).

Claims 5, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiser (US.Pub.No.20130014159) in view of Belyaev (US.Pub.No.20150020106) and Shaburov (US.Pat.No.11089238) and Karafin (US.Pub.No.20210060405) and Stoop (US.Pub.No.20180101540).

Regarding claim 5, Wiser and  Belyaev and  Shaburov  and Karafin et al did not explicitly disclose wherein the operations further comprise: mapping each anchor media item of the plurality of anchor media items to an embedding vector space; mapping a plurality of users including the user to the vector space based on interests of the plurality of users determined from social network information of the users including the social network information of the user; determining Cartesian distances between the respective media items in the vector space and the user in the vector space; and determining the respective affinities based on the Cartesian distances.

However, Stoop et al disclose wherein the operations further comprise: mapping each anchor media item of the plurality of anchor media items to an embedding vector space; mapping a plurality of users including the user to the vector space based on interests of the plurality of users determined from social network information of the users including the social network information of the user;  determining Cartesian distances between the respective media items in the vector space and the user in the vector space; and determining the respective affinities based on the Cartesian distances(map a video to the embedding space 400 as a vector representation (e.g., a d-dimensional vector). As an example of mapping a video to an embedding space, referencing FIG. 3, the video corresponding to the search result 330 and the video corresponding to the search result 340 may be mapped onto two different vectors using a deep-learning model (e.g., a neural network) based on information associated with the video, the similarity-scores may be based on distances between embedding of videos on a d-dimensional embedding space, where d denotes any suitable number of dimensions,0056; the social-networking system 160 may determine a similarity-score for a first video with respect to a second video based on the Euclidean distance between their respective embedding, the dot product between their respective vector representations, the cosine similarity of their respective vector representations, any other suitable technique, or any suitable combination thereof,0057;0060;0062;0071).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Stoop to modify Wiser and Belyaev and Shaburov and Karafin by introducing vector representation technique for the purpose of identifying interest of the users related to video contents  in social network accordingly.

Regarding claim 42, it is rejected using the same ground of rejection for claim 5.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiser (US.Pub.No.20130014159) in view of Shaburov  (US.Pat.No.11089238) and Karafin (US.Pub.No.20210060405) and Stoop (US.Pub.No.20180101540).

Regarding claim 36, Wiser and Shaburov and  Karafin et al did not explicitly disclose  wherein the operations further comprise: mapping each anchor media item of the plurality of anchor media items to an embedding vector space; mapping a plurality of users including the user to the vector space based on interests of the plurality of users determined from social network information of the users including the social network information of the user; determining Cartesian distances between the respective media items in the vector space and the user in the vector space; and determining the respective affinities based on the Cartesian distances.
             
However, Stoop et al disclose wherein the operations further comprise: mapping each anchor media item of the plurality of anchor media items to an embedding vector space; mapping a plurality of users including the user to the vector space based on interests of the plurality of users determined from social network information of the users including the social network information of the user; determining Cartesian distances between the respective media items in the vector space and the user in the vector space; and determining the respective affinities based on the Cartesian distances (map a video to the embedding space 400 as a vector representation (e.g., a d-dimensional vector). As an example of mapping a video to an embedding space, referencing FIG. 3, the video corresponding to the search result 330 and the video corresponding to the search result 340 may be mapped onto two different vectors using a deep-learning model (e.g., a neural network) based on information associated with the video, the similarity-scores may be based on distances between embedding of videos on a d-dimensional embedding space, where d denotes any suitable number of dimensions,0056; the social-networking system 160 may determine a similarity-score for a first video with respect to a second video based on the Euclidean distance between their respective embedding, the dot product between their respective vector representations, the cosine similarity of their respective vector representations, any other suitable technique, or any suitable combination thereof,0057;0060;0062;0071).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Stoop to modify Wiser  and Shaburov  and Karafin by introducing vector representation technique for the purpose of identifying interest of the users related to video contents  in social network accordingly.
      
                                                                   Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425     

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425